Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/14/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,123,526 to Chen et al (Chen) in view of US Patent 5,356,226 to Onishi et al (Onishi), and further in view of US Patent Publication 2004/0042693 to Dubreuil et al (Dubreuil).
In Reference to Claim 1
Chen discloses a pump assembly comprising a rotor having a rotor shaft portion (Fig. 1, 11); a stator (Fig. 1, stators as formed by item 12, 13 and 16) having a bore portion (Fig. 3, annotated by the examiner) defining a plurality of bores, each bore for receiving the rotor shaft portion (as showed in Fig. 3)

    PNG
    media_image1.png
    403
    504
    media_image1.png
    Greyscale

Chen does not teach a plurality of the protrusions.
Onishi teaches a plurality of circumferential protrusion (Fig. 1A, annotated by the examiner), a circumferential protrusion of the plurality of circumferential protrusions extending radially into a bore (Fig. 1A, annotated by the examiner) of the bore plurality of bores between the bore portion and the rotor shaft portion (Fig. 1A, 3) wherein at least one of the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the 
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Chen to incorporate teachings from Onishi.  Doing so, would result in the bearing design of Onishi being integrated into the design of Chen to support the rotational shaft.  Both inventions of Chen and Onishi comprises for supporting plate for a rotational shaft, Onishi teaches a design of achieving a concentricity and alignment fore supporting plate for a rotational shaft without requiring any high-precision machines (Paragraph 8 of Onishi).  So the manufacturing cost would be reduced.
The combination of Chen and Onishi as applied to Claim 1 does not teach the gap between the bearing and the shaft.
Dubreuli teaches a gap (Fig. 2, 24) between the bearing and the shaft is determined by manufacturing tolerance, loads, and thermal displacements.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Dubreuli.  Doing so, would result in the circumferential protrusion upstands radially by the distance which comprises up to the fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion as being taught by Dubreuli since Dubreuli teaches the gap between the bearing sleeve and the rotational shaft is a design and performance determined design parameter.
Claims  2-4, 7-12, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen, Onishi, and Dureuli as applied to claim 1 above, and further in view of US Patent 4,595,349 to Preston et al (Preston).

Chen teaches the rotary pump comprising the rotating shaft.  The shaft is supported by plate.
Chen does not teach the plurality of the protrusions.
Onishi teaches that plurality of circumferential protrusions (Fig. 1A, annotated by the examiner)

    PNG
    media_image2.png
    472
    390
    media_image2.png
    Greyscale


It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Chen to incorporate teachings from Onishi.  Doing so, would result in the bearing design of Onishi being integrated into the design of Chen to support the rotational shaft.  Both inventions of Chen and Onishi comprises for supporting plate for a rotational shaft, Onishi teaches a design of achieving a concentricity and alignment for supporting plate for a rotational shaft without requiring any high-precision machines (Paragraph 8 of Onishi).  So the manufacturing cost would be reduced.
The combination of Chen, Onishi and Dureuli as applied to Claim 1 does not teach the material of the shaft.

It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Chen, Onishi and Dureuli as allied to Claim 1 to incorporate teachings from Preston.  Doing so, would result in the shaft of the rotary pump being made of steel, since it has been held to be within the general skill of a workers in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
The combination of Chen, Onishi, Dureuli and Preston as applied to Claim 2 will have rotational shaft being made of steel and the protrusions made of resin.  Therefore, the protrusion and the rotor shaft portion are formed different hardness materials.
And contact between the circumferential protrusion and the one of the bore portions or the rotor shaft portion abrades the softer material (The protrusion is made of resin and the shaft is made of steel)
And one of the circumferential protrusions of the rotor shaft portion is harder than another of the bore portion and the circumferential protrusion (the protrusion is made of resin and the shaft is made of steel).
And the circumferential protrusion is softer than the rotor shaft portion (The protrusion is made of resin and the shaft is made of steel).
In Reference to Claim 7 and 8 
Chen discloses the multiple state rotary shaft.
Onishi teaches bearing plate (Fig. 1A, 1 and 6) support the rotational shaft (Fig. 1A, 3) forming a fitting tolerance between the bore portion and the rotor shaft portion (Col. 3, Line 3, the bearing plate support the shaft)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Chen, Onishi and Dureuli as allied to Claim 1 to incorporate teachings from Preston.  
In Reference to Claims 9-11
Chen discloses the multiple stage rotary pump.
Onishi teaches “an extremely narrow clearance” between the sealing plate and the shaft (Col. 3, Line 50-55)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Chen, Onishi and Dureuli as applied to Claim 1 to incorporate teachings from Preston.  Doing so, would result in the shaft of the rotary pump being made of steel, since it has been held to be within the general skill of a workers in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
The combination of Chen, Onishi, Dureuli and Preston as applied to Claim 9-11 does not teach the value of the clearance.  
Dubreuli teaches a gap (Fig. 2, 24) between the bearing and the shaft is determined by manufacturing tolerance, loads, and thermal displacements.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Dubreuli.  Doing so, would result in the circumferential protrusion upstands radially by the distance which comprises up to the fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion as being taught by Dubreuli since Dubreuli teaches the gap between the bearing sleeve and the rotational shaft is a design and performance determined design parameter.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Chen discloses the multiple stage rotary pump.
Onishi teaches a plurality of the circumferential protrusions axially separated along the bore (As showed in Fig. 1A)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Chen, Onishi, and Dubreuli as applied to Claim 12 to incorporate teachings from Preston.  Doing so, would result in the shaft of the rotary pump being made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Onishi, and further in view of Preston.
Chen discloses a multi-stage vacuum pump comprising: a rotor having a rotor shaft portion (Fig. 1, 11); a stator having a bore portion (Fig. 3, annotated by the examiner) defining a bore for receiving the rotor shaft portion;
Chen does not teach protrusions.
Onishi teaches a circumferential protrusion (Fig. 1A, annotated by the examiner) extending radially into the bore between the bore portion and the rotor shaft portion, wherein at least one of the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the other upon experiencing contact therewith, wherein the circumferential protrusion upstands from the bore portion and is unitary with the bore portion (As showed in Fig. 1A); wherein the stator defines a plurality of bores (Fig. 1A shows a plurality bore), each bore of the plurality of bores having at least one of the circumferential protrusions extending radially therein; and wherein the circumferential protrusion is softer than the rotor shaft portion.


The combination of Chen and Onishi as applied to Claim 18 teaches protrusions support the shaft. The protrusions are made of resin.
The combination of Chen and Onishi as applied to Claim 18 does no teach the material of the shaft. Preston teaches the shaft being made of steel. (Col. 4, Line 18)
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the combination of Chen and Onishi as applied to Claim 1 to incorporate teachings from Preston. Doing so, would result in the shaft of the rotary pump being made of steel, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
The combination of Chen, Onishi and Preston as applied to Claim 18 teaches the protrusion made of resin and the shaft made of steel.  Therefore, the circumferential protrusion is softer than the rotor shaft portion.
Claims 1, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,662,869 to Suzuki et al (Suzuki) in view of Onishi, and further in view of Dureuli.
In Reference to Claim 1
Suzuki discloses a pump assembly comprising: a rotor having a rotor shaft portion (Fig. 3A, annotated by the examiner); a stator (Fig. 3A, annotated by the examiner) having a bore portion (Fig. 3A, annotated by the examiner) defining a plurality of bores, each bore for receiving the rotor shaft portion (as showed in Fig. 3A);

Suzuki does not teach a plurality of the protrusions.
Onishi teaches a plurality of circumferential protrusions (Fig. 1A, annotated by the examiner), a circumferential protrusion of the plurality of circumferential protrusions extending radially into a bore (Fig. 1A, annotated by the examiner) of the bore plurality of bores between the bore portion and the rotor shaft portion (Fig. 1A, 3), wherein at least one of the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the other upon experiencing contact therewith, wherein the circumferential protrusion of the plurality of circumferential protrusions upstands from the bore portion and is unitary with the bore portion (As showed in Fig. 1A, the protrusion is unitary with the stator, the Office considers that the sleeves 1 or 6 are stator); and wherein each bore of the plurality of bores has at least one circumferential protrusion of the plurality of circumferential protrusions extending radially therein.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Suzuki to incorporate teachings from Onishi.  Doing so, would result in the design of the rotational shaft design of Onishi being integrated into the design of Suzuki to replace the space plate.  Both inventions of Suzuki and Onishi comprises supporting plate for a rotational shaft, Onishi teaches a design of achieving a concentricity and alignment for supporting the rotational shaft without requiring any high-precision machines (Paragraph 8 of Onishi).  So the manufacturing cost would be reduced.

    PNG
    media_image3.png
    262
    371
    media_image3.png
    Greyscale

The combination of Suzuki and Onishi as applied to Claim 1 does not teach the gap between the bearing and the shaft.
Dubreuli teaches a gap (Fig. 2, 24) between the bearing and the shaft is determined by manufacturing tolerance, loads, and thermal displacements.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Dubreuli in the combination of Suzuki and Onishi as applied to Claim 1.  Doing so, would result in the circumferential protrusion upstands radially by the distance which comprises up to the fitting tolerance between the bore portion and the rotor shaft portion together with a displacement tolerance of the rotor shaft portion as being taught by Dubreuli since Dubreuli teaches the gap between the bearing sleeve and the rotational shaft is a design and performance determined design parameter.
In Reference to Claim 16
Suzuki discloses the stator comprises a first housing part defining a first portion of each the bore (As showed in Fig. 2, the top portion of the housing) and a second housing part defining a second portion 
In Reference to Claim 17 
Suzuki discloses the pump assembly is in the form of a clamshell (As showed in Fig. 2), and the first and second housing parts are half-shell stator housing of the clamshell each having transverse walls (Combined Fig. 2 and Fig. 3), and the bore is formed in the transverse walls.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Onishi
In Reference to Claim 19
Suzuki discloses a multi-stage vacuum pump comprising: a rotor having a rotor shaft portion (Fig. 3A, annotated by the examiner); a stator (Fig. 3A, annotated by the examiner) having a bore portion (Fig. 3A, annotated by the examiner) defining a bore for receiving the rotor shaft portion; and wherein the stator comprises a first housing part (As showed in Fig. 2, the Office considers the top housing as the first housing part) defining a first portion of the bore and a second housing part(As showed in Fig. 2, the Office considers the bottom housing as the first housing part) defining a second portion of the bore, the first housing part and the second housing part being configured to be coupled to define the bore (As showed in Fig. 2 and 3); wherein the pump assembly is in the form of a clamshell, and the first and second housing parts are half-shell stator housing of the clamshell each having transverse walls, and the bore is formed in the transverse walls.
Suzuki does not teach protrusion in the partition wall.
Onishi teaches wherein a circumferential protrusion (Fig. 1A, annotated by the examiner) extending radially into the bore between the bore portion and the rotor shaft portion, at least one of the circumferential protrusion and a corresponding surface of the rotor shaft portion or the bore portion is configured to be abraded by the other upon experiencing contact therewith; wherein the circumferential protrusion upstands from the bore portion and is unitary with the bore portion (As 
It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Suzuki to incorporate teachings from Onishi. Doing so, would result in the design of the rotational shaft design of Onishi being integrated in to the design of Suzuki to replace the space plate. Both inventions of Suzuki and Onishi comprises supporting plate for a rotational shaft, Onishi teaches a design of achieving a concentricity and alignment for supporting the rotational shaft without requiring any high-precision machine (Paragraph 8 of Onishi). So the manufacturing cost would be reduced.
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Starting on Page 6, the Applicant argues the USC 103 Claim Rejection to Claim 1, the Argument is true.  However, the argument to Claim 1 is based on the amended claim 1.  The argument is moot in terms of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        2/28/2022